Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Soumya P. Panda on 09/27/2021.

The application has been amended as follows: IN THE CLAIMS

1.  (Cancelled)

2.  (Currently amended) A method for video decoding, comprising:
locating luma units of a plurality of luma coding units that are co-located with chroma units of a plurality of chroma coding units;
determining, for each of the plurality of luma coding units, a ratio of (i) a number of smallest luma units in an intra block copy mode to (ii) a total number of smallest luma units in a respective co-located luma coding unit of the plurality of luma coding units
determining a block vector for a chroma unit of each of the plurality of chroma coding units having [[a]] the respective co-located luma coding unit of the plurality of luma coding units with the determined ratio greater than a first threshold based on one or more block vectors of the luma units of the respective co-located luma coding unit, the first threshold corresponding to a plurality of luma units coded in the intra block copy mode; 

reconstructing, for a chroma unit of each of the plurality of chroma coding units having [[a]] the respective co-located luma coding unit of the plurality of luma coding units with the determined ratio less than or equal to the first threshold, at least one sample of the respective chroma unit in accordance with a coding mode that is not the intra block copy mode.

3. (Currently amended) The method of claim 2, wherein the determining the block vector for the chroma unit of each of the plurality of chroma coding units having the respective co-located luma coding unit of the plurality of luma coding units with the determinedratio greater than the first threshold is based on the luma units of the respective co-located luma coding unit of the plurality of luma coding units when all the luma units of the respective co-located luma coding unit of the plurality of luma coding units are coded in the intra block copy mode.

4. (Previously Presented) The method of claim 3, further comprising:
locating a specific luma unit that is co-located with a specific chroma unit; and
determining a block vector that is associated with the specific luma unit for the specific chroma unit.

5. (Currently amended) The method of claim 2, wherein the determining the block vector for the chroma unit of the chroma coding unit of each of the plurality chroma coding units having the respective co-located luma coding unit of the plurality of luma coding units with the determinedratio greater than the first threshold is based on the luma units of the respective co-located luma coding unit of the plurality of luma coding units.

6. (Previously Presented) The method of claim 5, further comprising:

associating a block vector of the specific luma unit with the specific chroma unit.

7. (Previously Presented) The method of claim 6, further comprising:
when the specific luma unit that is co-located with the specific chroma unit is coded in a mode other than the intra block copy mode,
determining a block vector for the specific chroma coding unit according to a neighboring chroma unit of the specific chroma unit.

8. (Previously Presented) The method of claim 5, further comprising:
decoding the first threshold from at least one of sequence parameter set (SPS), picture parameter set (PPS) and slice header.

9. (Currently amended) The method of claim 2, further comprising: 
disabling the intra block copy mode for each chroma coding unit of the plurality of chroma coding units having the respective co-located luma coding unit with the determined ratio less than a second threshold that is less than the first threshold.

10. (Previously Presented) The method of claim 5, further comprising:
determining whether at least one of the luma units of a luma coding unit of the plurality of luma coding units is not coded in the intra block copy mode; and 
disabling the intra block copy mode for a co-located chroma coding unit of the plurality of chroma coding units in response to the determination that at least one of the luma units of the luma coding unit of the plurality of coding units is not coded in the intra block copy mode.

11. (Previously Presented)  The method of claim 2, further comprising:

determining whether the respective chroma coding sub-units are decodable using the intra block copy mode.

12. (Previously Presented)  The method of claim 11, further comprising:
detecting a splitting flag associated with a chroma coding unit of the plurality of chroma coding units; and
splitting the chroma coding unit of the plurality of chroma coding units into the chroma coding sub-units in response to the detection of the splitting flag.

13.  (Currently amended) A video decoder apparatus for video decoding, comprising:
processing circuitry configured to:
locate luma units of a plurality of luma coding units that are co-located with chroma units of a plurality of chroma coding units,
determine, for each of the plurality of luma coding units, a ratio of (i) a number of smallest luma units in an intra block copy mode to (ii) a total number of smallest luma units in a respective co-located luma coding unit of the plurality of luma coding units
determine a block vector for a chroma unit of each of the plurality of chroma coding units having [[a]] the respective co-located luma coding unit of the plurality of luma coding units with the determinedratio greater than a first threshold based on one or more block vectors of the luma units of the respective co-located luma coding unit, the first threshold corresponding to a plurality of luma units coded in the intra block copy mode, 
reconstruct, for each chroma unit having the determined block vector, at least one sample of the respective chroma unit according to the  block vector determined for the respective chroma unit, and
the respective co-located luma coding unit of the plurality of luma coding units with the determinedratio less than or equal to the first threshold, at least one sample of the respective chroma unit in accordance with a coding mode that is not the intra block copy mode.

14. (Currently amended) The video decoder apparatus of claim 13, wherein the determination of the block vector for the chroma unit of each of the plurality of chroma coding units having the respective co-located luma coding unit of the plurality of luma coding units with the determined ratio greater than the first threshold is based on the luma units of the respective co-located luma coding unit of the plurality of luma coding units when all the luma units of the respective co-located luma coding unit of the plurality of luma coding units are coded in the intra block copy mode.

15. (Previously Presented) The video decoder apparatus of claim 14, wherein the processing circuitry is further configured to:
locate a specific luma unit that is co-located with a specific chroma unit, and
determine a block vector that is associated with the specific luma unit for the specific chroma unit.

16. (Currently amended) The video decoder apparatus of claim 13, wherein the determination of the block vector for the chroma unit of the chroma coding unit of each of the plurality chroma coding units having the respective co-located luma coding unit of the plurality of luma coding units with the determinedratio greater than the first threshold is based on the luma units of the respective co-located luma coding unit of the plurality of luma coding units.

17. (Previously Presented) The video decoder apparatus of claim 16, wherein the processing circuitry is further configured to:
when a specific luma unit that is co-located with a specific chroma unit is coded in the intra block copy mode, 


18. (Previously Presented) The video decoder apparatus of claim 17, wherein the processing circuitry is further configured to:
when the specific luma unit that is co-located with the specific chroma unit is coded in a mode other than the intra block copy mode,
determine a block vector for the specific chroma coding unit according to a neighboring chroma unit of the specific chroma unit.

19. (Previously Presented) The video decoder apparatus of claim 16, wherein the processing circuitry is further configured to:
decode the first threshold from at least one of sequence parameter set (SPS), picture parameter set (PPS) and slice header.

20. (Currently amended) The video decoder apparatus of claim 13, wherein the processing circuitry is further configured to: 
disable the intra block copy mode for each chroma coding unit of the plurality of chroma coding units having the respective co-located luma coding unit with the determinedratio less than a second threshold that is less than the first threshold.

21.  (Currently amended) A non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder causes the processor to execute a method comprising:
locating luma units of a plurality of luma coding units that are co-located with chroma units of a plurality of chroma coding units;
determining, for each of the plurality of luma coding units, a ratio of (i) a number of smallest luma units in an intra block copy mode to (ii) a total number of smallest luma units in a respective co-located luma coding unit of the plurality of luma coding units
determining a block vector for a chroma unit of each of the plurality of chroma coding units having a respective co-located luma coding unit of the plurality of luma coding units with the determinedratio greater than a first threshold based on one or more block vectors of the luma units of the respective co-located luma coding unit, the first threshold corresponding to a plurality of luma units coded in the intra block copy mode; 
reconstructing, for each chroma unit having the determined block vector, at least one sample of the respective chroma unit according to the  block vector determined for the respective chroma unit; and
reconstructing, for a chroma unit of each of the plurality of chroma coding units having a respective co-located luma coding unit of the plurality of luma coding units with the determined ratio less than or equal to the first threshold, at least one sample of the respective chroma unit in accordance with a coding mode that is not the intra block copy mode.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a video coding system for determining (1) whether to use an intra copy mode or a different mode for each of chroma units within a chroma coding unit by calculating a ratio of (i) a number of smallest luma units in an intra block copy mode to (ii) a total number of smallest luma units in a respective co-located luma coding unit of the plurality of luma coding units, and (2) what block vector to use for the intra copy mode.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US Pub. 20180103260 A1) teaches a video coding system that for resource sharing between Intra block copy Mode and inter prediction mode in video coding systems.
Zhang (US Pub. 20150264396 A1) teaches a video processing system for performing intra-block copy mode by perform a two-step search process in accordance with luma components and chroma components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ALBERT KIR/Primary Examiner, Art Unit 2485